UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7294


ROGER STEVENSON,

                  Plaintiff - Appellant,

             v.

APRIL SHOUP, Unit Manager at the Marion Correctional
Institution; JASON DOBSON, Case Manager; TURNER SOUTH,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00305-GCM)


Submitted:    May 21, 2009                  Decided:   June 16, 2009


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Stevenson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger Stevenson appeals the district court’s July 14,

2008 order dismissing without prejudice Stevenson’s 42 U.S.C.

§ 1983 (2006) complaint.       On October 1, 2009, the district court

entered an order granting Stevenson’s motion for relief from the

July   14   order    and   reopened   the   case   as    a    pending   action.

Accordingly,    we    deny   Stevenson’s    motion      for   appointment   of

counsel and dismiss the appeal as moot.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                      2